DISMISS;    Opinion Filed October 11,2012.




                                                in The
                                         of Ap.nah
                                      Qnurt
                          FiftI! Dhtrirt of xa at                  1at1a

                                        No. 05-12-00304-CR


                                TERRY E. GODETTE, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee


                        On Appeal from the County Court at Law No. 4
                                    Collin County, Texas
                            Trial Court Cause No. 004-84459-2011


                              MEMORANDUM OPINION
                           Before Justices Moseley, Fillmore, and Myers
                                   Opinion By Justice Moseley

        Terry E. Godette was convicted of the class A misdemeanor offense of engaging in the

business of an alarm company without obtaining a license to do so. See TEx. 0cc. CoDE ANN.         §
1702.102, .105, .388 (West 2012). Punishment was assessed at 180 days’ confinement in jail,

probated for one year, and a $300 fine. Appellant, who is not indigent, is representing himself in the

appeal. On July 31, 2012, we ordered the Collin County Clerk to file, within sixty days, either the

clerk’s record or written verification appellant had not paid for the record. We warned appellant that

if we received verification of non-payment, we would dismiss the appeal without further notice. See

TEx. R. App. P. 37.3(b). On September 26, 2012, we received a letter from the Collin County Clerk

stating appellant has not paid for the clerk’s record. To date, we have had no correspondence from
appellant regarding the appeal.

       Accordingly, we dismiss the appeal for want of prQséon.

                                                       /1
                                                     /
                                                       i  fr
                                                JIMOSELEY        f
                                               yISTICE

Do Not Publish
TEx. R. App. P. 47
1 20304F.U05




                                         —2—
                                (fntirt uf Aptiintk
                        Fift1i Oitrirt nf rxa at t1a11a

                                       JUDGMENT
TERRY E. GODETTE. Appellant                         Appeal from the County Court at Law No. 4
                                                    of Collin County, Texas. (Tr.CLNo. 004-
No. 05-12-00304-CR           V.                     84459-20! 1).
                                                    Opinion delivered by Justice Moseley,
THE STATE OF TEXAS, Appellee                        Justices Fillmore and Myers participating.

       Based on the Court’s opinion of this date, we I)ISMISS the appeal for want of prosecution.


Judgment entered October 11. 2012.

                                                                           Ii     I
                                                                       /
                                                                       I              /




                                                                                7//
                                                   JIM MOSLLE
                                                   JU$?ICE